709 F.2d 287
NEW ORLEANS PUBLIC SERVICE, INC., Plaintiff,v.Ernest MORIAL, et al., Movants-Appellants,v.UNITED GAS PIPE LINE COMPANY, Defendant-Appellee.
No. 82-3194.
United States Court of Appeals,Fifth Circuit.
June 8, 1983.

Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 8, 1982, 5 Cir., 1982, 690 F.2d 1203).
Before GOLDBERG, WILLIAMS and GARWOOD, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is DENIED, and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure;  Local Fifth Circuit Rule 16) the Suggestion for Rehearing En Banc is also


2
DENIED.